EXHIBIT AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER dated as of February 11, 2009, between HELIX WIND, INC., a Nevada corporation (the “Surviving Entity”), and HELIX WIND ACQUISITION CORP., a Nevada corporation (the “Merged Entity”). RECITALS A.The Surviving Entity and the Merged Entity are each sometimes referred to hereinafter as a “Constituent Entity” and collectively as the “Constituent Entities”. B.Each of the Constituent Entities deems it advisable and generally in the best interest of such Entity, and the shareholders thereof, that the Merged Entity be merged with and into the Surviving Entity on the terms and conditions and with the effect set forth in this Agreement and pursuant to the provisions of Nevada Revised Statutes Chapter 92A (“Merger”). C.The name, address and jurisdiction of organization and governing law of each Constituent Entity to the Merger is: (a)Surviving
